Case 19-00730-5-JNC Doc127 Filed 04/10/19 Entered 04/10/19 09:15:36 Pageiof5

AFFIDAVIT
The State of Florida )
)S.S.
County of Miami-Dade )

I, Noel Mijares, of Miami, in Miami-Dade, Florida, MAKE OATH AND SAY THAT:

I.

Pursuant to the OBJECTION TO MOTION FOR ENTRY OF ORDER CHANGING VENUE OF
AFFILIATED CASES TO THE EASTERN DISTRICT OF NORTH CAROLINA under
CHAPTER 11, CASE NO. 19-00730-5-JNC for IN RE: CAH ACQUISITION COMPANY # 1,
LLC, d/b/a WASHINGTON COUNTY LAUDERDALE COMMUNITY HOSPITAL, et al., 1
DEBTOR.

_ Lam the CEO of iHealthcare, Inc., iHealthcare Management Company, iHealthcare Management II

Company and iHealthcare Software Services, collectively (iHealthcare)

. Pursuant to our SEC 8-K filing, iHealthcare entered into a Management and Administrative

Services Agreements with Lauderdale Community Hospital and was announced to the Public on
February 6, 2019.

Due to open and ongoing Litigation, Court Appointed Receivership and Chapter 11 Bankruptcy
filing from the above listed Lauderdale Community Hospital’s ownership group, the Management
and Administrative Services Agreement between iHealthcare and Lauderdale Community Hospital
never materialized and no Change of Control took place.

_ iHealthcare did not have or hire any employees at Lauderdale Community Hospital.

. iHealthcare is not a related party and is not a principal, owner, shareholder, director, officer,

manager, management company or otherwise the responsible party with regards to employee
staffing, wages, taxes, benefits, pensions, insurance and withholding's of any type for Lauderdale
Community Hospital and/or EmpowerHMS.

Page | of 5
Case 19-00730-5-JNC Doc127 Filed 04/10/19 Entered 04/10/19 09:15:36 Page 2of5

7. Noel Mijares is not a related party and is not a principal, owner, shareholder, director, officer,
manager, management company or otherwise the responsible party with regards to employee
staffing, wages, taxes, benefits, pensions, insurance and withholding's of any type for Lauderdale
Community Hospital and/or EmpowerHMS.

8. David Bingaman, iHealthcare's Chief Operating Officer is not a related party and is not a principal,
owner, shareholder, director, officer, manager, management company or otherwise the responsible
party with regards to employee staffing, wages, taxes, benefits, pensions, insurance and
withholding's of any type for Lauderdale Community Hospital and/or EmpowerHMS.

9. iHealthcare did not have access to Lauderdale Community Hospital bank accounts nor did we ever
become signators to any of the Lauderdale Community Hospital banking institutions. In addition,
all Lauderdale Community Hospital Bank Accounts were frozen during this time frame by Court
Order.

10. iHealthcare did not have access to the payroll system of the Lauderdale Community
Hospitals nor did we have any W2 employees or 1099 contractors. Lauderdale Community
Hospital continued to control all staffing, payroll, insurance, pension, benefits and withholding tax

decisions at the facility.

11. iHealthcare did not have access to or control of the above listed Lauderdale Community

Hospital revenues.

12. The Lauderdale Community Hospital was directly involved in multiple litigation suits,
which resulted in Receivership’s and Chapter 11 Bankruptcy filings. These events, outside of our
control, effectively disabled the Management and Administrative Services Agreement. In addition,

all transfers and activities and other transition plans came to a complete stop.

13. In the Motion filed by BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, PC they
claim that: Ms. Williams has developed personal relationships with employees, and quite honestly is

the only reason Lauderdale survived in February/March when employees were not paid by former
management iHealthcare.

iHealthcare never had any W2 employees or 1099 contractors at Lauderdale Community Hospital.

Page 2 of 5
Case 19-00730-5-JNC Doc127 Filed 04/10/19 Entered 04/10/19 09:15:36 Page 3of5

14. In the Motion filed by BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, PC
they claim that: iHealthcare and EmpowerHMS have not paid withholding taxes for said
employees since June 2018. This has resulted in the filing of a priority claim by the Internal
Revenue Service in the amount of $2,068, 258.96.

iHealthcare is not a related party to EmpowerHMS. Furthermore, iHealthcare never had employees
at Lauderdale Community Hospital and does not owe any withholding taxes to the Internal Revenue
Services, or any other Tax Collector.

15. In the Motion filed by BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, PC
they claim that: Potential witnesses for iHealthcare which replaced EmpowerHMS, LLC in January
2019 (Lauderdale submits that Jorge Perez facilitated the transfer of management, billing and IT
services to iHealthcare in exchange for $2,500,000; and it is highly likely, Jorge Perez is involved
with iHealthcare) are (1) Noel Mijares, CEO, located in Miami, Florida and (2) Jorge Perez
located in Miami, Florida whom to date has evaded all discovery requests in several litigation
matters by asserting Fifth Amendment rights

iHealthcare reaffirms that it never took Management control of Lauderdale Community Hospital.

iHealthcare further states that it did not exchange or pay Mr. Jorge Perez $2,500,000 for the
management, billing and IT services of Lauderdale Community Hospital.

Mr. Noel Mijares categorically states for the record that he has never evaded discovery requests and
is not a party to or defendant in the “alleged several litigation matters” being described and Mr.
Noel Mijares has never plead his Fifth Amendment rights, as falsely claimed by BAKER
DONELSON BEARMAN CALDWELL & BERKOWITZ, PC.

16. In the Motion filed by BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, PC they
claim that: Lauderdale further submits that iHealthcare has provided no services to Lauderdale,
and therefore, iHealthcare is not necessary to the administration of the Lauderdale estate.

Lauderdale Community Hospital continues to owe iHealthcare for services rendered, and has
refused to pay iHealthcare for the service provided to the Hospital since November 2018 to April
2019. Multiple invoices have been provided to the Receiver, including Post Bankruptcy, none paid.

17. In the Motion filed by BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, PC they
claim that: Upon information and belief, and consistent with the allegations set out in the Shaffer v.

HAC litigation, the Perez ownership group, (including but not limited EmpowerHMS, LLC,
iHealthcare, Inc., with other Perez owned and/or controlled entities with connections to Lauderdale
Community Hospital, collectively, the “Perez Ownership Group”), orchestrated and controlled the
laboratory information system of certain hospital facilities to perpetrate a fraudulent scheme
related to Medicare and Medicaid billing

iHealthcare is not a related party nor is it controlled or owned by EmpowerHMS, Jorge Perez,

Perez Ownership Group or any other Perez Family member or entity. Furthermore, iHealthcare is

not part of the Shaffer v. HAC litigation, has never been involved directly or indirectly with

Page 3 of 5
Case 19-00730-5-JNC Doc127 Filed 04/10/19 Entered 04/10/19 09:15:36 Page 4of5

18.

laboratory information systems of certain facilities to perpetrate a fraudulent scheme related to
Medicare and Medicaid billing. This is a deliberate false and misleading statement by BAKER
DONELSON BEARMAN CALDWELL & BERKOWITZ, PC upon this Court.

In the Motion filed by BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, PC they
claim that: In fact, iHealthcare failed to provide minimally necessary services to Lauderdale that
resulted in Lauderdale engaging new management, establishing billing mechanisms to support the
complete lack of access to any electronic data, patient records and billing systems. Lauderdale has

obtained independent services that were previously "provided" by Perez Ownership Group.

iHealthcare was not hired by the Receiver due to immense pressure that the Receiver was under
from Stone Bank and other entities, as it was communicated on several occasions to iHealthcare
management by the Receiver. iHealthcare made numerous attempts to move forward with

execution of an Interim Management Agreement with the Receiver, and a scheduled meeting to
finalize contract was cancelled at the very last minute due to the constant and immense pressure
campaign that the Receiver was under from Stone Bank and another entity. This resulted in the

Receiver pulling the option away from iHealthcare on the 11"

hour and even requesting that
iHealthcare remained as the IT Service Provider to Lauderdale Community Hospital. iHealthcare

continued to provide services to Lauderdale Community Hospital without compensation.

Again, BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, PC continue to push
the false narrative that iHealthcare is part of the Perez Ownership Group, which is factually false
and damaging to iHealthcare.

Page 4 of 5
Case 19-00730-5-JNC Doc127 Filed 04/10/19 Entered 04/10/19 09:15:36 Page 5of5

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

SUBSCRIBED AND SWORN TO BEFORE ME,
on the gu day of April, 2019

Signature (Pu Ole of jela—

(Seal)
NOTARY PUBLIC
My Commission expires:

 

 

ge. RUDINA DAKA

-| 22° AO": Notary Public - State of Floriday

= “ tgs Commission #FF203812

so re My Commission Expires
Torna April 17, 2019

~

 

 

 

©2002-2019 LawDepot.com®

 

Yong aymr—

iti

Noel Mijares

Page 3 of 3
